2019 IL App (1st) 182189


                                                                          FIRST DISTRICT
                                                                          FOURTH DIVISION
                                                                          September 26, 2019


No. 1-18-2189


                                                               )   Appeal from the
NINA TRILISKY, individually and on behalf of all others        )   Circuit Court of
similarly situated,                                            )   Cook County
                                                               )
                Plaintiff-Appellant,                           )
                                                               )
v.                                                             )   No. 15 CH 16334
                                                               )
THE CITY OF CHICAGO,                                           )
                                                               )
                                                               )   Honorable
                Defendant-Appellee.                            )   Michael F. Otto,
                                                               )   Judge Presiding.
                                                               )



       JUSTICE REYES delivered the judgment of the court, with opinion.
       Presiding Justice Gordon and Justice Burke concurred in the judgment and opinion.


                                            OPINION

¶1     Plaintiff Nina Trilisky appeals from an order of the circuit court of Cook County granting

defendant, city of Chicago’s (City), motion to dismiss her amended class action complaint

pursuant to section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West

2018)). Plaintiff’s amended class action complaint (amended complaint) alleged that sales to and

from the Federal National Mortgage Association (Fannie Mae) and the Federal Home Loan

Mortgage Corporation (Freddie Mac) are exempt from the Chicago Real Property Transfer Tax

(transfer tax) (Chicago Municipal Code § 3-33-010 et seq. (added Dec. 15, 1992)) because the
1-18-2189


transfers involve “real property acquired by or from any governmental body” (Chicago

Municipal Code § 3-33-060(B) (amended May 8, 2013)). Plaintiff further claimed the City has

been improperly collecting the transfer tax on such sales. The City moved to dismiss the

amended complaint, arguing that (1) Fannie Mae and Freddie Mac (the enterprises) are not

governmental bodies, and (2) plaintiff failed to exhaust her administrative remedies. The circuit

court agreed with the City that the enterprises were not governmental bodies and dismissed the

amended complaint pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2018)).

¶2     On appeal, plaintiff contends the circuit court erred in dismissing her amended complaint

because the court improperly concluded that the enterprises are not “governmental bodies”

exempt from the transfer tax (Chicago Municipal Code § 3-33-060(B) (amended May 8, 2013)).

For the reasons that follow, we affirm.

¶3                                        I. BACKGROUND

¶4     Plaintiff filed a class action complaint in the circuit court of Cook County alleging that

she was improperly assessed the City’s transfer tax (Chicago Municipal Code § 3-33-010 et seq.

(added Dec. 15, 1992)) on property transferred to her by Fannie Mae in 2014. Specifically,

plaintiff claimed that the transfer tax was preempted by federal law which expressly exempted

the enterprises from all state and local taxation.

¶5     Trilisky’s case was consolidated with another separate class action suit filed by Lelani

Fetrow that alleged the same theory of recovery. The matters were transferred to the law

division. Thereafter the cases were stayed pending the resolution of federal litigation in the

Northern District of Illinois involving the same issue. After the Seventh Circuit determined that

the City’s transfer tax was not preempted when assessed against private parties purchasing real

property from the enterprises (Federal National Mortgage Association v. City of Chicago, 874



                                                 -2-
1-18-2189


F.3d 959 (7th Cir. 2017)), Trilisky requested and was granted leave to file an amended

complaint.

¶6     The amended complaint named only Trilisky (and “all others similarly situated”) and

included only her case number. Trilisky abandoned her original theory in the amended

complaint and alleged purchases from the enterprises were exempt from the transfer tax under

the Chicago Municipal Code (Municipal Code) because they involved “real property acquired by

or from any governmental body.” Chicago Municipal Code § 3-33-060(B) (amended May 8,

2013). Trilisky based her theory on Congress’s creation of the Federal Housing Finance Agency

(Agency) in 2008 and the fact that the Agency (1) subsequently placed the enterprises into a

conservatorship, (2) appointed itself as conservator, and (3) consequently succeeded to “all

rights, titles, powers, and privileges of [the enterprises].” Trilisky alleged she voluntarily “paid

the taxes on the mistaken assumption that they were due as she did not know that the transfer

taxes were exempt, did not know the details regarding application of the taxes, and did not have

knowledge of any facts that could be used to frame a protest of the transfer taxes.”

¶7     In support of her new theory, Trilisky alleged the following facts about the enterprises.

Government-sponsored enterprises like Fannie Mae and Freddie Mac have long had a role in the

nation’s real estate financing. In 1938, the United States Congress established Fannie Mae as a

federal agency. Its mandate was to “establish secondary market facilities for residential

mortgages,” to “provide stability in the secondary market for residential mortgages,” and to

“promote access to mortgage credit throughout the Nation.” 12 U.S.C. § 1716 (2018). By

purchasing loans insured by the Federal Housing Administration from private lenders, Fannie

Mae created liquidity in the mortgage market, providing lenders with money to fund new home

loans. In 1954, Congress transformed Fannie Mae from a government agency into a public-



                                                -3-
1-18-2189


private, mixed ownership corporation. Congress also exempted Fannie Mae from all state and

local taxes, except real property taxes. In 1968, Congress reorganized Fannie Mae from a mixed

ownership corporation to a for-profit, shareholder-owned company.

¶8        Congress established Freddie Mac in 1970 to help small “thrift” banks manage challenges

associated with interest rate risk. Freddie Mac was initially authorized to purchase long-term

mortgages from thrifts, increasing their capacity to fund additional mortgages and reducing their

interest rate risk. Congress also authorized the enterprises to buy and sell mortgages not insured

or guaranteed by the federal government. Congress subsequently reorganized Freddie Mac’s

corporate structure to one similar to Fannie Mae’s: a for-profit corporation owned by private

shareholders.

¶9        Trilisky further alleged that from 1989 to 2008, both of the enterprises were private

companies. During the 2008 sub-prime mortgage housing crisis, however, Congress created the

Agency (through the Housing and Economic Recovery Act of 2008 (12 U.S.C. § 4511 (2018)))

in order to regulate the enterprises. The Agency was granted the power to place either enterprise

into a conservatorship or receivership and to otherwise preserve and conserve the enterprises’

assets. 12 U.S.C. § 4617 (2018). In September 2008, the director of the Agency placed the

enterprises into a conservatorship and appointed the Agency as conservator, with the Agency

succeeding to all rights, powers, and privileges of the enterprises. 12 U.S.C. § 4617(b)(2)

(2018). Congress also granted the Agency the authority to transfer or sell any asset or liability of

the enterprises. 12 U.S.C. § 4617(b)(2)(G) (2018). The enterprises and the Agency were exempt

from “all taxation” imposed by any state or local government, with one exception that does not

apply here. 12 U.S.C. § 1723a(c)(2) (2018); 12 U.S.C. § 1452(e) (2018); 12 U.S.C. 4617(j)(2)

(2018).



                                                 -4-
1-18-2189


¶ 10    Trilisky additionally alleged the City imposes the transfer tax on “the privilege of

transferring title to, or beneficial interest in, real property located in the city.” The transfer tax is

composed of two portions, the “City portion” and the “C.T.A. portion.” Chicago Municipal

Code § 3-33-030(A), (F) (amended Nov. 16, 2011). The “City portion” of the transfer tax is

imposed “on the purchaser, grantee, assignee or other transferee,” at a rate of $3.75 per $500.00

of the transfer price. Chicago Municipal Code § 3-33-030(A), (C) (amended Nov. 16, 2011). In

addition, the “C.T.A. portion” imposes a supplemental tax at the rate of $1.50 per $500 of the

transfer price for the purpose of providing financial assistance to the Chicago Transit Authority.

Chicago Municipal Code § 3-33-030(F) (amended Nov. 16, 2011). The C.T.A. portion is paid

by the transferor, “provided that if the transferor is exempt from the tax solely by operation of

state or federal law,” then the tax is to be paid by the transferee. Chicago Municipal Code § 3-

33-030(F) (amended Nov. 16, 2011). The transfer tax ordinance further provides that

“[t]ransfers involving real property acquired by or from any governmental body” are exempt

from the tax. Chicago Municipal Code § 3-33-060(B) (amended May 8, 2013). Trilisky alleged

that the enterprises are governmental bodies and purchases from them are therefore exempt from

the transfer tax.

¶ 11    Trilisky sought (1) a declaratory judgment that the City cannot impose the transfer tax on

purchasers of real property from the enterprises, (2) an injunction, and (3) a refund of the amount

paid to the City.

¶ 12    The City filed a motion to dismiss pursuant to sections 2-615 and 2-619(a)(9) of the Code

(735 ILCS 5/2-615, 2-619(a)(9) (West 2018)) arguing that (1) the enterprises were not

governmental bodies, and thus Trilisky was appropriately assessed the tax, and (2) Trilisky failed

to exhaust her administrative remedies prior to filing her complaint in the circuit court.



                                                  -5-
1-18-2189


¶ 13   In response, Trilisky asserted the enterprises were governmental bodies because the

Agency was appointed as their conservator and succeeded to all of their rights, titles, powers, and

privileges. Trilisky further maintained DuPage County considers the enterprises to be

governmental bodies and exempts them from a similar tax. In support of this proposition,

Trilisky relied on a memorandum issued by the DuPage County Recorder stating that “the

Federal National Mortgage Association (Fannie Mae) and the Federal Home Loan Mortgage

Corporation (Freddie Mac) are exempt from real estate transfer taxes.” Trilisky additionally

argued she was not required to exhaust the administrative remedies prior to filing the instant

lawsuit where (1) the tax was unauthorized by law or levied upon exempt property, and (2) there

were no issues of fact presented and agency expertise was not involved.

¶ 14   After the matter was fully briefed and argued, the circuit court granted the City’s motion

to dismiss pursuant to section 2-615 of the Code, holding that the enterprises were not

governmental bodies and transfers of real property from them therefore were not exempt under

the transfer tax. The circuit court acknowledged that the only authority Trilisky cited for her

proposition that the enterprises were governmental bodies was the DuPage County Recorder’s

memorandum, which the court stated contained no discussion or analysis and did not address

whether the enterprises were governmental bodies. The circuit court further observed that the

only case referenced in the memorandum issued by the DuPage County Recorder, Fannie Mae v.

Hamer, 2013 WL 591979 (N.D. Ill. Feb. 13, 2013), simply held that the enterprises’ federal

charters expressly exempt them from state and local taxes. In addition, the circuit court

concluded it would not have dismissed the amended complaint for Trilisky’s failure to exhaust

administrative remedies because she satisfied an exception to the general rule of exhaustion by

challenging the tax as “unauthorized by law.”



                                                -6-
1-18-2189


¶ 15   Following the decision rendered by the Seventh Circuit in Federal National Mortgage

Association, Fetrow did not amend her complaint and pursued the matter no further. Federal

National Mortgage Association, 874 F.3d 959. She subsequently voluntarily dismissed her

complaint with prejudice pursuant to an agreed dismissal order. The order stated that the circuit

court’s order granting the City’s motion to dismiss Trilisky’s amended complaint “disposed of

all counts brought in Fetrow v. City of Chicago, et al.” Trilisky’s and Fetrow’s classes were

never certified.

¶ 16   Trilisky appealed the dismissal of her amended complaint and named Fetrow as a

plaintiff in the notice of appeal. For the reasons that follow, we conclude that we do not have

jurisdiction over Fetrow and further conclude that the matter was properly dismissed because the

enterprises are not governmental bodies.

¶ 17                                       II. ANALYSIS

¶ 18   On appeal, Trilisky maintains that the circuit court erred when it determined the

enterprises do not fall within the scope of the “governmental body” exemption to the transfer tax

(Chicago Municipal Code § 3-33-060(B) (amended May 8, 2013)). Prior to addressing the

merits of the appeal, however, we must address our jurisdiction over Fetrow who was only

nominally listed in the caption of the notice of appeal.

¶ 19                                A. Jurisdiction Over Fetrow

¶ 20   The filing of a notice of appeal is the jurisdictional step that initiates appellate review.

General Motors Corp. v. Pappas, 242 Ill. 2d 163, 176 (2011). “Unless there is a properly filed

notice of appeal, the appellate court lacks jurisdiction over the matter and is obliged to dismiss

the appeal.” Id. Illinois Supreme Court Rule 303(b) (eff. July 1, 2017) provides that a notice of

appeal “shall specify the judgment or part thereof or other orders appealed from.” “A notice of



                                                -7-
1-18-2189


appeal confers jurisdiction on a court of review to consider only the judgments or parts of

judgments specified in the notice of appeal.” General Motors Corp., 242 Ill. 2d at 176. Here,

the notice of appeal did not list Fetrow’s circuit court case number nor did it list the order

voluntarily dismissing her complaint as an order from which she appealed.

¶ 21   The fact that these complaints were consolidated before the circuit court does not

necessarily mean that they will be reviewed as a singular action before this court. Actions

pending in the same court may be consolidated “as an aid to convenience, whenever it can be

done without prejudice to a substantial right.” 735 ILCS 5/2-1006 (West 2016). Our courts have

recognized three different forms of consolidation: (1) where several cases are pending involving

substantially the same subject matter, the court may stay the proceedings in all but one and then

determine whether the disposition of the one case may settle the others, thereby avoiding

multiple trials on the same issues; (2) where several cases involve an inquiry into the same event

in its general aspects, the cases may be tried together, but with separate docket entries, verdicts

and judgments, the consolidation being limited to a joint trial; and (3) where several actions are

pending that might have been brought as a single action, the cases may be merged into one action

thereby losing their individual identities, and be disposed of in one suit. Black Hawk Motor

Transit Co. v. Illinois Commerce Comm’n, 383 Ill. 57, 67 (1943); Turner v. Williams, 326 Ill.

App. 3d 541, 547 (2001).

¶ 22   Here, the cases were consolidated only for convenience and economy, and the

consolidation did not merge the causes into a single suit, which would have changed the rights of

the parties and made those who were parties in one suit parties in another. See Shannon v.

Stookey, 59 Ill. App. 3d 573, 577 (1978). In the proceedings below, the City filed an unopposed

motion to consolidate Trilisky’s and Fetrow’s cases, which the circuit court granted. While the



                                                -8-
1-18-2189


circuit court did not indicate in its order the purpose of the consolidation, it is evident from the

record that the consolidation was done within the second category. The circuit court entered

separate orders under Trilisky’s and Fetrow’s respective case numbers. When the stay was

lifted, Trilisky sought and was granted leave to amend her complaint. Trilisky did not seek

permission to file a consolidated amended complaint nor did Trilisky add Fetrow as a plaintiff in

her complaint. Thereafter, the City directed its motion to dismiss specifically against Trilisky’s

complaint, not Fetrow’s. The circuit court’s order was similarly entered solely on the propriety

of Trilisky’s complaint and dismissed it under her case number. Two weeks later, the circuit

court entered a separate “agreed dismissal order” dismissing Fetrow’s complaint with prejudice.

While the agreed dismissal order indicated that the Fetrow complaint was dismissed due to its

consolidation with the Trilisky case, the record discloses that in dismissing Trilisky’s complaint

the circuit court did not consider the basis of Fetrow’s complaint (federal preemption), but

instead dismissed the matter based on its construction of the term “governmental bodies” as

stated in the Municipal Code and alleged in Trilisky’s complaint. Due to the separate nature of

the pleadings before the circuit court (and the respective orders dismissing them) as well as

Fetrow’s failure to file a notice of appeal from the final order entered in her case, we conclude

that we do not have jurisdiction to consider claims specifically related to Fetrow on appeal. 1

Compare Kassnel v. Village of Rosemont, 135 Ill. App. 3d 361, 364-65 (1985), and Dowe v.

Birmingham Steel Corp., 2011 IL App (1st) 091997, ¶ 23 (concluding the circuit court’s order of

summary judgment applied to all of the 32 consolidated cases giving rise to only one judgment to

be appealed from). We now turn to examine the merits of the dismissal of Trilisky’s amended

complaint.



       1
           We further observe that no issues are raised on appeal regarding Fetrow’s pleading.

                                                        -9-
1-18-2189


¶ 23                                B. Exhaustion of Remedies

¶ 24   At our request, the parties briefed the issue of whether plaintiff should have exhausted

her administrative remedies prior to filing a complaint in the circuit court. Plaintiff contends the

City has forfeited the issue by failing to raise it in its opening brief. See Amalgamated Transit

Union v. Illinois Labor Relations Board, 2017 IL App (1st) 160999, ¶ 59. “Forfeiture, however,

is a limitation on the parties and not on this court, which has a responsibility to achieve a just

result and maintain a sound and uniform body of precedent.” Pedersen v. Village of Hoffman

Estates, 2014 IL App (1st) 123402, ¶ 44. We are not required to disregard new arguments and,

in the interest of achieving a just result, we therefore consider and discuss the issue below. See

Amalgamated Transit Union, 2017 IL App (1st) 160999, ¶ 60.

¶ 25   While our supreme court generally requires strict compliance with the rule requiring

exhaustion of administrative remedies, it has recognized several exceptions. Office of Cook

County State’s Attorney v. Illinois Local Labor Relations Board, 166 Ill. 2d 296, 306 (1995);

Castaneda v. Illinois Human Rights Comm’n, 132 Ill. 2d 304, 308 (1989). An aggrieved party

may seek judicial review of an administrative decision without first exhausting administrative

remedies for several reasons, including: “where [1] no issues of fact are presented or [2] agency

expertise is not involved,” or “[3] where the agency’s jurisdiction is attacked because it is not

authorized by statute.” Castaneda, 132 Ill. 2d at 308-09; see also Office of Cook County State’s

Attorney, 166 Ill. 2d at 306. In the case at bar, all three quoted exceptions apply. First, no issues

of fact are presented, as this matter solely involves the legal issue of statutory interpretation.

Second, an “ ‘agency’s particular expertise is not implicated in statutory construction.’ ” Id.

(quoting Landfill, Inc. v. Pollution Control Board, 74 Ill. 2d 541, 550 (1978)). Third, plaintiff

attacks the City’s jurisdiction or authority to collect the transfer tax, claiming that it was not



                                                 - 10 -
1-18-2189


authorized by statute. Accordingly, we conclude that the exhaustion doctrine is not a bar to our

consideration of the present dispute. Id. at 306-07. We now turn to plaintiff’s contentions on

appeal.

¶ 26                                  C. Transfer Tax Exemption

¶ 27      On appeal, plaintiff contends the circuit court erred in granting the City’s motion to

dismiss because the enterprises were transformed into governmental bodies when the Agency

appointed itself as their conservator in 2008. Plaintiff further asserts that the enterprises are

federal instrumentalities, and as such, they can be considered governmental bodies. In addition,

plaintiff argues entities created by the government to carry out a public function are

governmental bodies under the transfer tax ordinance and relies on Hubble v. Bi-State

Development Agency of the Illinois-Missouri Metropolitan District, 238 Ill. 2d 262 (2010), as

well as the definition of “governmental body” found in the Illinois Administrative Code (86 Ill.

Adm. Code 120.20(e)(4) (2004)), as authorities for this assertion. Finally, plaintiff maintains

DuPage County considers the enterprises to be governmental bodies and exempts them from a

similar tax. For the following reasons, we conclude that the term “governmental body” as stated

in section 3-33-060(B) of the Municipal Code does not encompass the enterprises and thus

affirm the judgment of the circuit court.

¶ 28      The trial court granted the City’s motion to dismiss pursuant to section 2-615 of the

Code. 735 ILCS 5/2-615 (West 2018). A section 2-615 motion to dismiss attacks the legal

sufficiency of a complaint by alleging defects on the face of the complaint. Vitro v. Mihelcic,

209 Ill. 2d 76, 81 (2004). When ruling on a section 2-615 motion, the relevant question is

whether the allegations in the complaint, construed in a light most favorable to the plaintiff, are

sufficient to state a cause of action upon which relief may be granted. Canel v. Topinka, 212 Ill.



                                                 - 11 -
1-18-2189


2d 311, 317 (2004). A motion to dismiss should not be granted with prejudice “unless it is clear

that no set of facts can be proved under the pleading which would entitle the plaintiff to relief.”

Smith v. Central Illinois Regional Airport, 207 Ill. 2d 578, 584-85 (2003). Illinois is a fact-

pleading state; conclusions of law and conclusory allegations unsupported by specific facts are

not sufficient to survive dismissal. Anderson v. Vanden Dorpel, 172 Ill. 2d 399, 408 (1996).

¶ 29   We review the dismissal of a complaint pursuant to section 2-615 de novo. Mauvais-

Jarvis v. Wong, 2013 IL App (1st) 120070, ¶ 64. In addition, the interpretation of a municipal

ordinance presents a question of law which we review de novo. Faison v. RTFX, Inc., 2014 IL

App (1st) 121893, ¶ 29. De novo consideration means we perform the same analysis that a trial

court would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).

Furthermore, we may affirm the circuit court on any basis appearing in the record, even if the

court did not rely on that reasoning. Dotty’s Cafe v. Illinois Gaming Board, 2019 IL App (1st)
173207, ¶ 26.

¶ 30   Plaintiff’s arguments revolve around the interpretation of the phrase “governmental

body” as it is used in Chicago’s transfer tax ordinance (Chicago Municipal Code § 3-33-060(B)

(amended May 8, 2013)). Specifically, we must determine whether the enterprises are

governmental bodies, as transfers of real property from governmental bodies are exempt from the

tax. See id.

¶ 31   Municipal ordinances are interpreted using the same rules of statutory interpretation.

Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1, 7 (2009). The most fundamental rule of statutory

construction is to ascertain and give effect to the legislature’s intent. In re Estate of Andernovics,

197 Ill. 2d 500, 507 (2001). The statute’s language is the best indicator of such intent. Michigan

Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 504 (2000). The statutory language



                                                - 12 -
1-18-2189


must be given its plain, ordinary, and popularly understood meaning. In re Detention of

Lieberman, 201 Ill. 2d 300, 308 (2002). “Where the language in the statute is clear and

unambiguous, this court will apply the statute as written without resort to extrinsic aids of

statutory construction.” Landis, 235 Ill. 2d at 6-7. Moreover, “[i]f the language is clear and

unambiguous, we may not depart from the plain language and meaning of the statute by reading

into it exceptions, limitations or conditions that the legislature did not express, nor by rendering

any word or phrase superfluous or meaningless.” Cuevas v. Berrios, 2017 IL App (1st) 151318,

¶ 33. We must read all parts of the statute together and not in isolation, so as to “produce a

harmonious whole.” Dow Chemical Co. v. Department of Revenue, 224 Ill. App. 3d 263, 266

(1991).

¶ 32      In addition, “[s]tatutes that exempt property or an entity from taxation must be strictly

construed in favor of taxation and against exemption.” Lombard Public Facilities Corp. v.

Department of Revenue, 378 Ill. App. 3d 921, 935 (2008). The taxpayer bears the burden of

proving she is entitled to an exemption (Metro Developers, LLC v. City of Chicago Department

of Revenue, 377 Ill. App. 3d 395, 397 (2007)), and all facts are to be construed and all debatable

questions resolved in favor of taxation (Lombard, 378 Ill. App. 3d at 936). The party requesting

the exemption must prove its entitlement clearly and conclusively. Wyndemere Retirement

Community v. Department of Revenue, 274 Ill. App. 3d 455, 459 (1995). Courts may not create

or extend exemptions from taxation by judicial interpretation of a statute. Lombard, 378 Ill.

App. 3d at 936.

¶ 33      The transfer tax ordinance does not define the term “governmental body,” nor is the term

defined elsewhere in the Municipal Code. See Chicago Municipal Code § 3-33-010 et seq.

(added Dec. 15, 1992). Despite plaintiff’s contention, however, even if the enterprises can be



                                                 - 13 -
1-18-2189


considered federal instrumentalities, a federal instrumentality is not the same as a governmental

body. As discussed further below, the term “governmental body” is unambiguous and

necessarily excludes entities such as governmental agencies and instrumentalities. See Lawrence

v. Regent Realty Group, Inc., 197 Ill. 2d 1, 10 (2001) (“a court may not depart from [the

statute’s] plain language by reading into it exceptions, limitations, or conditions not expressed by

the legislature”).

¶ 34    A main tenet of statutory construction is that the use of certain language by the city

council in one instance and different language in another instance indicates the city council

intended different results. Julie Q. v. Department of Children and Family Services, 2013 IL
113783, ¶ 41. Thus, the express mention of one thing in a statute or ordinance excludes all other

things not mentioned. See Welch v. Johnson, 147 Ill. 2d 40, 52 (1992).

¶ 35    A review of title 3 of the Municipal Code, which contains all of Chicago’s tax

ordinances, reveals the use of terms such as “governmental bodies,” “governmental agencies,”

“departments of the State of Illinois,” “political subdivisions,” “public or municipal

corporations,” “the federal government,” and “the United States Government or any agency

thereof.” Chicago Municipal Code § 3-16-040 (amended Dec. 4, 2002) (exempting from the

boat mooring tax any watercraft owned by a governmental body); Chicago Municipal Code § 3-

29-050(A) (amended May 6, 2015) (exempting motor vehicles that are purchased and used by a

governmental agency from the use tax for nonretail transfers of motor vehicles); Chicago

Municipal Code § 3-32-040(A) (added Dec. 15, 1992) (exempting from the personal property

lease transaction tax any lessee that is a governmental body); Chicago Municipal Code § 3-41-

030(D)(1) (amended Nov. 8, 2012) (exempting the use or consumption of gas by a governmental

body from the gas use tax); Chicago Municipal Code § 3-46-060(D) (amended Mar. 26, 1996)



                                               - 14 -
1-18-2189


(exempting from the ground transportation tax certain vehicles provided to a governmental

body); Chicago Municipal Code § 3-48-030(D) (amended Nov. 16, 2011) (exempting from the

motor vehicle lessor tax any lessor who is a governmental body); Chicago Municipal Code § 3-

52-110(f) (amended June 7, 1990) (exempting the sale or use of vehicle fuel by the federal

government or any state or local governmental body from the vehicle fuel tax); Chicago

Municipal Code § 3-56-140 (amended Dec. 12, 2007) (exempting from requiring a wheel tax

license all vehicles owned and operated by the United States government or any agency thereof,

or by the State of Illinois or any department thereof, or by any political subdivision, public or

municipal corporation of the State of Illinois or any department or other agency of such

corporation).

¶ 36   The transfer tax at issue here solely exempts governmental bodies, i.e., “exempt from the

tax” are “[t]ransfers involving real property acquired by or from any governmental body.”

Chicago Municipal Code § 3-33-060(B) (amended May 8, 2013). In utilizing this specific

language, the city council excluded from the transfer tax exemption other entities such as

governmental agencies and political subdivisions, which are afforded exemptions elsewhere in

the Municipal Code. See Welch, 147 Ill. 2d at 52. The plain language of the transfer tax

therefore indicates the city council’s intent was to exempt from the transfer tax property acquired

by or from governmental bodies, and not property acquired by or from governmental agencies or

instrumentalities. See Julie Q., 2013 IL 113783, ¶ 41; Welch, 147 Ill. 2d at 52. Accordingly,

even if the enterprises could be considered governmental instrumentalities as a result of the

Agency’s conservatorship, as plaintiff contends, it does not follow that the city council intended

them to be under the umbrella of a “governmental body” where the city council was clearly able

to define the term to be so inclusive. See id.; Lawrence, 197 Ill. 2d at 10; Federal Land Bank of



                                               - 15 -
1-18-2189


St. Louis v. Priddy, 295 U.S. 229, 233 (1935) (holding that federal instrumentalities may “have

many of the characteristics of private business corporations, distinguishing them from the

government itself and its municipal subdivisions”).

¶ 37     Our interpretation of the term governmental body is supported by an informational

bulletin released by the Chicago Department of Finance in 2005 which expressly states that the

enterprises do not qualify as governmental bodies under the transfer tax exemption in section 3-

33-060(B) of the Municipal Code. Chicago Real Property Transfer Tax, Informational Bulletin,

Chi. Dept. Rev., Vol. 9, No. 1 (Oct. 2005)

(https://www.chicago.gov/dam/city/depts/rev/supp_info/TaxSupportingInformation/October_200

5_Info_Bulletin_RPTT.pdf (last visited Sept. 24, 2019)). Section 3-33-140 of the Municipal

Code authorizes the comptroller of the Department of Finance to “adopt, promulgate and enforce

rules and regulations pertaining to the administration and enforcement” of chapter 3-33. 2

Chicago Municipal Code 3-33-140 (amended Nov. 16, 2011). While an informational bulletin

published by the Department of Finance is not necessarily equivalent to an official tax ruling or

regulation, the bulletin here placed the public on notice as to the status of the enterprises,

specifically that they are not governmental bodies under the transfer tax. Since the Agency

commenced its conservatorship over the enterprises in 2008, the Department of Finance has

issued 12 additional informational bulletins yet has not changed its position on the issue. In

addition, the 2005 bulletin remains on the the City of Chicago website for the Department of

Finance. 3 Furthermore, subsequent to 2008, the city council amended section 3-33-060 of the

Municipal Code, and declined to include any language contradicting the informational bulletin.


         2
           The version of the Municipal Code in effect in 2005 granted the same authorization to the director of the
Chiago Department of Revenue (Chicago Municipal Code § 3-33-140 (added Dec. 15, 1992)).
         3
           https://www.chicago.gov/city/en/depts/fin/supp_info/revenue/information_bulletins html (last visited
Sept. 24, 2019)

                                                       - 16 -
1-18-2189


Chicago Municipal Code § 3-33-060(B) (amended May 8, 2013). Although informational

bulletins are not part of the Municipal Code—and therefore do not carry the force and effect of

law (City of Chicago v. Roman, 184 Ill. 2d 504, 511 (1998))—we find it implausible that the city

council would remain silent for over 10 years if the informational bulletin contradicted its intent.

¶ 38   Our interpretation of the term governmental body is additionally supported, in part, by

the framework set forth in Lombard. Lombard, 378 Ill. App. 3d at 935. In that case, this court

was tasked with determining whether the Lombard Public Facilities Corporation (LPFC) was a

“governmental body” pursuant to the Retailer’s Tax Act (35 ILCS 120/2-5(11) (West 2004)). Id.

at 923. The Village of Lombard incorporated LPFC, a not-for-profit corporation, to “assist in the

financing and construction of a convention hall and hotel facility” in the Village. Id. LPFC was

granted authority to issue, sell, and deliver bonds; encumber any real property or equipment

acquired by it for the purpose of the project; and enter into contracts for the construction and

acquisition of the convention hall and hotel facility. Id. at 923-24. The articles of incorporation

for LPFC stated that its purpose was to “assist the Village of Lombard in its essential

governmental purposes.” Id. at 924. Moreover, the Village was allowed to remove any director

or officer with or without cause by the majority vote of the president and the board of trustees of

the Village. Id. The Village appointed the initial directors and retained the right to fill any

vacancies. Id.

¶ 39   The Village and LPFC entered into an agreement whereby LPFC was to obtain a surety

bond and submit construction plans to the Village for approval. Id. The Village agreed to

provide funds to make debt service payments on LPFC’s surety bonds only if income from the

project was insufficient. Id. The Village’s taxing power and full faith and credit were not

pledged as security for any of the bonds (id.), and Village did not otherwise funnel any of its own



                                                - 17 -
1-18-2189


funds to LPFC (id. at 932). LPFC had no authority to sell the property used for the project

without the consent of the Village. Id. at 926. Further, LPFC was staffed by Village employees

and meetings were held at the Village in accordance with the Open Meetings Act. Id. LPFC did

not have the ability to impose taxes, maintain a police force, or provide water or sewer treatment,

and it did not receive any charter from Illinois recognizing it as a governmental body. Id.

¶ 40    LPFC filed an application for exemption from the Retailer’s Tax Act on the basis that its

purchases made for the construction of the hotel and convention center were those of a

governmental body. Id. at 924. The Illinois department of revenue denied the application, and

that decision was affirmed by an administrative law judge. Id. at 924-25, 927. On appeal, the

reviewing court agreed that LPFC was not a governmental body. Id. at 932-36. In so holding, it

found that LPFC’s status had to be considered separate and apart from the Village, and

determined that that LPFC: “(1) had little or no control over the Village and its decisions; (2)

was not organized as an agency or branch of the Village itself; and (3) did not perform a function

necessary to maintain the Village’s existence. *** Overall, the Village was not dependent upon

LPFC for its governmental activities, and LPFC was also not dependent on the Village for its

day-to-day project management activities.” Id. at 935.

¶ 41    Applying the framework set forth in Lombard to the case at bar, like LPFC in Lombard,

the enterprises do not have the ability to impose taxes, maintain a police force, or provide water

or sewer treatment, and their charters do not recognize them as governmental bodies. See id. at

926. Furthermore, the federal government does not fund the enterprises. 4 See id. at 932. The


        4
           We acknowledge plaintiff’s contention that “federal funds are on the line as ‘Fannie Mae has received
some $116 billion from the Treasury to maintain liquidity; Freddie Mac has received some $71 billion.’ [Sisti v.
Federal Housing Finance Agency, 324 F. Supp. 3d 273, 276 (D.R.I. 2018).]” Plaintiff, however, mischaracterizes
the nature of the Treasury’s financial arrangement with the enterprises. The federal government did not simply fund
the enterprises with tax dollars. Rather, the enterprises received funds pursuant to a series of agreements between
the Agency, as conservator for the enterprises, and the Department of Treasury, under which the Treasury received
shares of senior preferred stock and the enterprises agreed to pay the Treasury back by regularly turning over a

                                                      - 18 -
1-18-2189


enterprises, like LPFC in Lombard, (1) have little or no control over the federal government or

its decisions, (2) are not organized as branches of the government itself, and (3) do not perform a

function necessary to maintain the government’s existence. See id. at 935. The federal

government is not dependent on the enterprises for its governmental activities, and the

enterprises are also not dependent on the government for its day-to-day activities. See id.

¶ 42     Although plaintiff alleged in the amended complaint that the enterprises are

“government-sponsored enterprises” under federal law (2 U.S.C. § 622(8) (2018)), the federal

statute reveals that they are privately owned, the money they borrow is not backed by the full

faith and credit of the federal government, they do not exercise powers reserved to the

government, they do not have the power to commit the government financially, and their

employees are not federal employees. Id. § 622(8)(A)(ii), (A)(iv)(II), (B)(i)-(iii) (2018).

Moreover, each enterprise was created as a “body corporate” and the Agency, which succeeded

to the enterprises’ rights and powers, is independent of the federal government. 12 U.S.C. §

1452(a)(1) (2018); 12 U.S.C. § 1717(a)(1)(2018); 12 U.S.C. § 4511(a) (2018). Accordingly, we

find the enterprises are not governmental bodies so as to be exempt the transfer tax. See

Lombard, 378 Ill. App. 3d at 935.

¶ 43     Plaintiff maintains, however, that the enterprises transformed into governmental bodies as

a result of the Agency succeeding to “all rights, titles, powers, and privileges” of the enterprises

in 2008. 12 U.S.C. § 4617(b)(2)(A)(i) (2018). In fact, the opposite is true: when the Agency

became conservator, the Agency lost its governmental character and assumed the non-

governmental character of the enterprises. See Herron v. Fannie Mae, 861 F.3d 160, 169 (D.C.

Cir. 2017). 5 As explained by D.C. Circuit Court of Appeals in Herron, the language in 12


portion of the enterprises’ dividends. See Perry Capital LLC v. Mnuchin, 864 F.3d 591, 600-02 (D.C. Cir. 2017).
         5
           Federal decisions are not binding on Illinois state courts. Werderman v. Liberty Adventures, LLC, 368 Ill.

                                                       - 19 -
1-18-2189


U.S.C. § 4617(b)(2)(A)(i) (2018) allowing the Agency to succeed to “all rights, titles, powers,

and privileges” of the enterprises “evinces Congress’s intention to have the [Agency] step into

Fannie Mae’s private shoes. [Citation.] When it stepped into these shoes, the [Agency] ‘shed[ ]

its government character and… [became] a private party.’ [Citation.] But while the [Agency’s]

status changed, the status of Fannie Mae, as the ‘shoes’ into which the [Agency] stepped, did not.

[Citation.]” Id. In other words, when the Agency succeeded to “all rights, titles, powers, and

privileges” of the enterprises, it was granted the rights and powers of the enterprises, but the

enterprises were not granted the rights and powers of the government. See id.; U.S. ex rel.

Adams v. Aurora Loan Services, Inc., 813 F.3d 1259, 1261 (9th Cir. 2016) (the conservatorship

“places [the Agency] in the shoes of [the enterprises], and gives the [Agency] their rights and

duties, not the other way around” (emphasis in original)). The Agency’s conservatorship

therefore did not transform the enterprises into governmental bodies where (1) the status of the

enterprises as privately owned corporations did not change as a result of the conservatorship, and

(2) the Agency “shed its governmental character” when it became conservator. See Herron, 861
F.3d at 169; Adams, 813 F.3d at 1261.

¶ 44    Plaintiff asserts that Herron is inapplicable because it involved a first amendment claim

rather than the transfer tax or Illinois law. See Herron, 861 F.3d at 163. Plaintiff, however, does

not refute the court’s characterization of the relationship between the enterprises and the Agency

discussed above. See id. at 169. Instead, plaintiff attacks the holding of the D.C. Circuit Court

that Fannie Mae is not a “government actor” for purposes of a first amendment retaliation claim.

See id. at 167-69. Specifically, plaintiff challenges the court’s finding that Fannie Mae failed to



App. 3d 78, 84 (2006). They may, however, be considered to be persuasive authority and they may be followed if
we believe the federal analysis to be reasonable and logical. Id. Here, we have reviewed the court’s analysis in
Herron, as well as the cases upon which the court relied, and find them to be reasonable and logical. See Herron,
861 F.3d at 169.

                                                      - 20 -
1-18-2189


satisfy one of the factors courts consider in determining whether a corporation is “part of the

Government” for constitutional purposes, namely that the government must retain permanent

control over the enterprise. See id. at 167-70.

¶ 45    Plaintiff’s reliance on Sisti, 324 F. Supp. 3d at 281, for the proposition that the

government does, in fact, retain permanent control over the enterprises, thus designating them

government actors, is not persuasive. Sisti was decided by a federal district court, which

expressly acknowledged its holding conflicted with holdings by the D.C. Circuit in Herron and

the Sixth Circuit. Sisti, 324 F. Supp. 3d at 277; see County of Du Page v. Lake Street Spa, Inc.,

359 Ill. App. 3d 110, 122 (2009) (noting that the federal district court is inferior to the federal

circuit court of appeals). More importantly, as we discussed above, the enterprises’ status as

government actors is irrelevant where the transfer tax exempts solely “governmental bodies.”

See Priddy, 295 U.S. at 233; Julie Q., 2013 IL 113783, ¶ 41; Lawrence, 197 Ill. 2d at 10; Welch,
147 Ill. 2d at 52.

¶ 46    Plaintiff further argues the enterprises are governmental bodies because they provide a

public function. In support of this contention, plaintiff points to section 31-45(b) of the Illinois

Real Estate Transfer Tax Law (Illinois Transfer Tax), a similar transfer tax which exempts

property acquired by or from governmental bodies. 35 ILCS 200/31-45(b) (West 2018).

Plaintiff observes that the Illinois Administrative Code (Administrative Code) defines the term

“governmental body” as it appears in section 31-45(b) of the Illinois Transfer Tax as an entity

“created to carry out a public function by a federal, state, or local unit of government.” 86 Ill.

Adm. Code 120.20(e)(4) (2004). Plaintiff similarly contends that “a corporation can be a public

entity if it was ‘created to carry out a public function’ ” and relies on Hubble, 238 Ill. 2d at 272-

73, as authority for her assertion.



                                                  - 21 -
1-18-2189


¶ 47    The record, however, reveals plaintiff never advanced this “ public function” theory

before the circuit court. It is axiomatic that an unsuccessful party may not advance a new theory

of recovery on appeal, (In re Anders, 304 Ill. App. 3d 117, 123 (1999)), and doing so results in

forfeiture of that issue on appeal (Thompson v. N.J., 2016 IL App (1st) 142918, ¶ 21).

Moreover, plaintiff’s new theory is inconsistent with her argument advanced before the circuit

court and in her opening brief that the enterprises transformed into governmental bodies solely as

a result of the Agency’s 2008 conservatorship. See Allen v. Allen, 226 Ill. App. 3d 576, 587

(1992) (theories which are inconsistent with those espoused in the circuit court may not be

considered on review). Nevertheless, we are not required to disregard new arguments and, in the

interest of achieving a just result, we will discuss the issue below. See Amalgamated Transit

Union, 2017 IL App (1st) 160999, ¶ 60.

¶ 48    We find plaintiff’s reliance on the Administrative Code to be misguided. Plaintiff

provides no authority, and we have found none, indicating the city council intended to rely on the

Administrative Code. See In re Estate of Andernovics, 197 Ill. 2d at 507 (the most fundamental

rule of statutory construction is to ascertain and give effect to the legislature’s intent). In fact, it

would have been impossible for the city council to rely on the definition found in the

Administrative Code when the transfer tax was initially enacted. While the transfer tax,

including the exemption at issue here, was enacted in 1992, the definition plaintiff relies on was

not added to the Administrative Code until 2004. See Sayles v. Thompson, 99 Ill. 2d 122, 125

(1983) (“The meaning of a statute or constitutional provision depends upon the intent of the

drafters at the time of its adoption”); Journal of the Proceedings of the City Council of Chicago

at 27388-435 (Dec. 15, 1992); 28 Ill. Reg. 7608-610 (proposed June 1, 2004); 28 Ill. Reg. 14155-

171 (eff. Oct. 13, 2004).



                                                 - 22 -
1-18-2189


¶ 49   In addition, numerous sections of the Municipal Code adopt definitions or regulations

from the Administrative Code. Chicago Municipal Code § 7-32-010 (amended April 18, 2018)

(adopting the definition of “gaming equipment or supplies” as defined in the Illinois Gaming

Board Rules of the Administrative Code); Chicago Municipal Code § 9-84-005 (added April 15,

2015) (adopting the definitions of “relocated,” “relocating,” and “relocation” as defined in 92 Ill.

Adm. Code § 1710.10); Chicago Municipal Code § 11-4-720 (added Oct. 7, 2009) (adopting the

regulations set forth by Part 212 of Title 35 of the Illinois Administrative Code); Chicago

Municipal Code § 11-4-728 (added July 29, 2015) (adopting the regulations set forth in Part 211

and Subpart HH of Part 218 of Title 35 of the Illinois Administrative Code); Chicago Municipal

Code § 11-4-2090 (amended May 18, 2016) (adopting the definition of “underground storage

tank” and “underground tank” as defined by 41 Ill. Adm. Code 174.100). When a legislative

body “includes particular language in one section of a statute but omits it in another section of

the same act, courts presume that [the body] has acted intentionally and purposely in the

inclusion or exclusion.” Adames v. Sheahan, 233 Ill. 2d 276, 311 (2009). The city council’s

decision to omit any reference to the Administrative Code in the transfer tax ordinance therefore

indicates it declined to adopt the definitions found therein. Chicago Municipal Code § 3-33 et

seq. (added Dec. 15, 1992). If the city council intended to adopt the definition of “governmental

body” as set forth in the Administrative Code it certainly could have done so in express terms

when it amended section 3-33-060 of the Municipal Code in 2008 and 2013.

¶ 50   Importantly, plaintiff has not cited to any case in which courts construed the Municipal

Code using an Administrative Code definition where the Municipal Code does not expressly

adopt a definition provided in the Administrative Code. Indeed, courts have routinely declined

to read Administrative Code definitions into local ordinances. See Pioneer Trust and Savings



                                               - 23 -
1-18-2189


Bank v. Cook County, 71 Ill. 2d 510, 520-21 (1978) (“we are not convinced the [Cook County]

zoning ordinance manifestly intended incorporation of the statutory definition. *** the drafters

of the zoning ordinance failed to include any language referring to or incorporating statutory

definitions”); Montano v. City of Chicago, 308 Ill. App. 3d 618, 623 (1999) (“We cannot use

definitions in the Illinois Vehicle Code to construe the terms of an ordinance in the Chicago

Municipal Code”); Resman v. Personnel Board of the City of Chicago, 96 Ill. App. 3d 919, 922

(1981) (“the intent of the Chicago City Council in enacting [the ordinance] cannot be divined by

resort to a statute passed by the Illinois legislature”); Mandarino v. Village of Lombard, 92 Ill.

App. 3d 78, 82-83 (1980) (noting that the doctrine of in pari materia—that the intent of the

legislature can be deduced from different statutes pertaining to the same subject—was

inapplicable where the case involved conflicting provisions between the Lombard Village Code

and an Illinois Statute). Accordingly, we conclude the city council did not intend to rely on the

definition of “governmental body” provided in the Administrative Code. See In re Estate of

Andernovics, 197 Ill. 2d at 507.

¶ 51   In any event, we observe that even if we were to accept the definition adopted in the

Administrative Code, the State nevertheless does not consider the enterprises to be governmental

bodies and imposes its transfer tax on their real estate transactions. In DeKalb County v. Federal

Housing Finance Agency, 741 F.3d 795, 799-801 (7th Cir. 2013), the enterprises sued the Illinois

Department of Revenue for enforcing the Illinois transfer tax. See also Hamer, 2013 WL
591979, 1. Although the court found the enterprises were exempt from Illinois’ transfer tax

based on their federal charters expressly exempting them from “all taxation,” the court left open

the question of whether the tax could be levied against purchasers of property from the

enterprises. DeKalb County, 741 F.3d at 799-801. Moreover, in Long v. Federal Home Loan



                                               - 24 -
1-18-2189


Mortgage Corporation, 2017 WL 1178531, 1 (N.D. Ill. Mar. 30, 2017), the court noted that

“Illinois and its subdivisions have imposed [transfer] taxes on the sales of foreclosed properties

sold by Fannie and Freddie.” In that case, the plaintiffs claimed the enterprises violated the

Illinois Consumer Fraud and Deceptive Business Practice Act (815 ILCS 505/1 et seq. (West

2016)) by failing to claim a similar transfer tax exemption, causing the plaintiffs to pay the

Illinois transfer tax. Id. at 1, 3. The court determined that it was not unfair or deceptive for the

enterprises to claim the plaintiffs owed the transaction tax where the law was not settled as to

whether (1) the tax could be assessed against purchasers of property from the enterprises or (2)

the enterprises were exempt as “governmental bodies.” Id. at 7-8. Thus, even if we were to rely

on the definition set forth in the Administrative Code for guidance, plaintiff’s argument is belied

by the fact that Illinois excludes the enterprises from its own definition of “governmental body.”

See DeKalb County, 741 F.3d at 799-801; Long, 2017 WL 1178531, 1, 3.

¶ 52   Plaintiff additionally relies on Hubble, 238 Ill. 2d at 272-73, for the proposition that “a

corporation can be a public entity if it was ‘created to carry out a public function.’ ” Contrary to

plaintiff’s contention, however, the court in Hubble did not hold that any corporation that is

created to perform a public function is therefore a public entity. Rather, the court determined the

Bi-State Development Agency of the Illinois-Missouri Metropolitan District (Bi-State)

constituted a “form of ‘local government body’ ” under the Local Governmental and

Governmental Employees Tort Immunity Act (745 ILCS 10/1-206 (West 2006)) because it was

(1) expressly created by statute as “a body corporate and politic,” and (2) “expressly created to

perform public or governmental functions.” Id. at 272. Specifically, “Bi-State’s powers

include[d]: (1) planning, constructing, and maintaining bridges, airports, and terminal facilities;

(2) making plans for the coordination of streets and highways; (3) charging and collecting fees;



                                                - 25 -
1-18-2189


(4) issuing bonds; (5) receiving contributions from local, state, and federal governments; [and]

(6) the power to perform all other necessary and incidental functions.” Id. at 272-73. The court

further observed that “ ‘[s]tate law characterizes Bi-State as a local public body.’ ” Id. at 274

(quoting Barket, Levy & Fine, Inc. v. St. Louis Thermal Energy Corp., 948 F.2d 1084, 1088 (8th

Cir. 1991)). The court acknowledged its conclusion was consistent with the Eighth Circuit’s

discussion of Bi-State in Barket, Levy & Fine, Inc., 948 F.2d at 1088, wherein the court

described Bi-State as being “much like a county.” Hubble, 238 Ill. 2d at 274 (quoting Barket,
948 F.2d at 1088). The court further explained that “ ‘Bi-State’s object is to plan, develop, and

engage in proprietary functions in a defined region with local governance, for the common good

of the communities within the region.’ ” Id.

¶ 53   Here, unlike Bi-State in Hubble, the enterprises are not characterized as local public

bodies or as “bodies politic,” but rather solely as “bodies corporate” under their charters. 12

U.S.C. § 1452(a)(1) (2018); 12 U.S.C. § 1717(a)(1) (2018); see Hubble, 238 Ill. 2d at 272, 274.

In addition, the enterprises do not plan, develop, or have the power to engage in any of the

activities Bi-State was expressly created to perform. See id. The enterprises are not at all “like a

county.” See Hubble, 238 Ill. 2d at 272. Accordingly, Hubble is inapposite and does not support

the conclusion that the enterprises are governmental bodies. See Id. at 272-74.

¶ 54   Plaintiff also urges this court to reverse the circuit court’s determination where DuPage

County considers the enterprises to be governmental bodies under its real estate transfer tax.

Plaintiff supports her proposition with the memorandum issued by the DuPage County Recorder

which she relied on before the circuit court. We decline to consider this argument because it

violates Illinois Supreme Court Rule 341(h)(7) (eff. May 25, 2018). Specifically, plaintiff

provides citations to irrelevant authority and fails to present a well-reasoned argument. See



                                               - 26 -
1-18-2189


Vancura v. Katris, 238 Ill. 2d 352, 370 (2010); Sakellariadis v. Campbell, 391 Ill. App. 3d 795,

804 (2009). The failure to elaborate on an argument, cite persuasive authority, or present a well-

reasoned theory violates Rule 341(h)(7) and results in forfeiture of the argument. Vancura, 238
Ill. 2d at 370; Sakellariadis, 391 Ill. App. 3d at 804. In any event, the circuit court thoroughly

analyzed plaintiff’s contention and concluded that it is devoid of merit. We share the circuit

court’s assessment as the memorandum issued by the DuPage County Recorder contains no

discussion and does not address the issue of whether the enterprises are governmental bodies.

¶ 55    For the foregoing reasons, we find the amended complaint failed to state a cause of

action upon which relief may be granted where the enterprises do not fall within the scope of the

governmental body exemption of the transfer tax. See Chicago Municipal Code § 3-33-060(B)

(amended May 8, 2013); Julie Q., 2013 IL 113783, ¶ 41; Canel, 212 Ill. 2d at 317; Smith, 207 Ill.
2d at 584-85; Lombard, 378 Ill. App. 3d at 935; Herron, 861 F.3d at 169.

¶ 56                                    III. CONCLUSION

¶ 57   For the reasons stated above, we affirm the judgment of the circuit court of Cook County

dismissing Trilisky’s amended complaint.

¶ 58   Affirmed.




                                               - 27 -
1-18-2189



                                  No. 1-18-2189


Cite as:                 Nina Trilisky v. City of Chicago, 2019 IL App (1st) 182189


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 15 CH
                         16334; the Hon. Michael F. Otto, Judge presiding.


Attorneys                Elizabeth A. Fegan and Daniel J. Kurowski, of Hagens Berman
for                      Sobol Shapiro LLP, of Chicago, for appellant
Appellants:
                         David Freydin, of Freydin Law Firm LLP, of Skokie, Illinois, for
                         appellant


Attorneys                Mark A. Flessner, Benna Ruth Solomon, Myriam Zreczny
for                      Kasper, and Suzanne M. Loose, of Corporation Counsel of the
Appellees:               City of Chicago, for appellee.




                                      - 28 -